
	
		II
		111th CONGRESS
		2d Session
		S. 3147
		IN THE SENATE OF THE UNITED STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Choice Restoration
			 Act.
		2.RepealThe Patient Protection and Affordable Care
			 Act, and the amendments made by that Act, are repealed.
		
